DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on October 07, 2022 have been entered. 
Claims 1 and 12 have been amended. 

Response to Arguments
Applicant’s arguments filed on October 07, 2022 have been fully considered but are not persuasive. 

Applicant’s argument 1:
Applicants do not find Bai to teach or suggest "wherein each of said plurality of application boundary endpoints are treated as a point in a multi-dimensional Euclidean space and coordinates of each of said plurality of application boundary endpoints is derived from said vector encoding", as is explicitly recited in newly amended Independent Claim 1.

Examiners’ response to the argument 1: 
The examiners respectfully disagree. The examiners relied on Malboubi for the above limitation and not Bai as the applicants have stated in the argument. Malboubi discloses wherein each of said plurality of application boundary endpoints are treated as a point in a multi-dimensional Euclidean space and coordinates of each of said plurality of application boundary endpoints is derived from said vector encoding (The art teaches in Parag. [0113] that the assignment management component 136 can incorporate flow-size estimates associated with VMs (e.g., 130, 132, 134, . . . ), which have been determined using the function g(X), into network inference problems to facilitate improving the flow-size estimation accuracy associated with VMs. For instance, consider a traffic matrix completion problem where matrix Z can represent the flow sizes of VMs (e.g., all VMs) to each other and a subset of the entries of the matrix Z can be directly measured. The art teaches in Parag. [0014] that One approach that the assignment management component 136 can employ to estimate un-observed entries (e.g., not-measured or missed entries) of the matrix Z can be to decompose the matrix Z and re-write or modify the matrix Z to be Z=LR.sup.T and solve the following optimization problem of Equation (3) below, wherein A can be a binary matrix wherein its ones show measured entries of Z and its zeros show not-measured entries of Z. In this Equation (3), ∥.∥.sub.F can be the Frobenius norm (i.e., also known as Euclidean Norm), T can be the transpose operator, and λ can be a non-negative constant value. It is noted, without loss of generality, that it can be assumed that Z is an (n×n) matrix, wherein n can be virtually any desired positive number. i.e., The Frobenius norm, sometimes also called the Euclidean norm is matrix norm of an 
    PNG
    media_image1.png
    14
    30
    media_image1.png
    Greyscale
 matrix 
    PNG
    media_image2.png
    14
    9
    media_image2.png
    Greyscale
 defined as the square root of the sum of the absolute squares of its elements. The Frobenius norm can also be considered as a vector norm). see link: Frobenius Norm -- from Wolfram MathWorld

Same applies to claim 12

Applicant’s argument 2:
Applicants do not understand Bai, Malboubi, Sullivan to teach, or suggest, the elements of newly amended Independent Claim 1 (from which Claim 9 depends). Such novel elements including but not limited to "utilizing vector encoding in association with said application boundary endpoints based on communication patterns between said application boundary endpoints, wherein each of said plurality of application boundary endpoints are treated as individual dimensions".

Examiners’ response to the argument 2: 
The examiners respectfully disagree. Malboubi discloses utilizing vector encoding in association with said application boundary endpoints (i.e., virtual machines, as being defined by the applicant) based on communication patterns between said application boundary endpoints, wherein each of said plurality of application boundary endpoints are treated as individual dimensions (Parag. [0013-0016], Parag. [0069-0070], and Parag. [0113-0114]; (The art teaches that the assignment management component 136 can incorporate flow-size estimates associated with VMs (e.g., 130, 132, 134, .  . . ), which have been determined using the function g(X), into network inference problems to facilitate improving the flow-size estimation accuracy associated with VMs. For instance, consider a traffic matrix completion problem where matrix Z (i.e., vector encoding by converting data into a required format) can represent the flow sizes of VMs (e.g., all VMs) to each other (i.e., the VMs are treated individually in the matrix) and a subset of the entries of the matrix Z can be directly measured; i.e., it is known in mathematics that Matrices can be considered as a set of vectors (with agreeing dimensions). A matrix of dimensions n by m can be considered as a set of m vectors of size n or as n vectors of size m (https://math.stackexchange.com/questions/2899541/can-vectors-be-matrices-as-well). i.e., the applicant discloses in the specification that in vectoring the endpoints, the adjacency matrix of the endpoint communication graph is created. For N endpoints a N*N adjacency matrix is created. Each row of the matrix corresponding to an endpoint can be seen as the vector representation of that endpoint in N dimension.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (Pub. No. US 2016/0094477), hereinafter Bai, in view of Malboubi et al. (Pub. No. US 2019/0171474), hereinafter Malboubi; and in view of Sullivan et al. (Pub. No. US 2011/0145056), hereinafter Sullivan.  

	Claim 1. 	Bai discloses a computer-implemented method for automated application discovery in a virtual computing environment (Parag. [0001] and Parag. [0076]; (The art teaches data center migration and application discovery. The art further discloses discovering one or more properties and dependencies of virtual machines)), said method comprising: 
automatically monitoring communications between a plurality of diverse components in said computing environment (Parag. [0045]; (The art teaches a methodology that examines network status output (e.g., netstat) collected periodically, e.g., every 15 minutes for one week from each server in an enterprise data center (i.e., the netstat is collected automatically). For each pair of machines, a record is obtained to whether or not there exists a dependency, e.g., as indicated by an active socket or middleware dependency between the machines. Example of netstat include but are not limited to TCP, port number, IP address, etc, (As shown in Table 2))); 
generating network flow information in relation to said plurality of diverse components in said computing environment (Parag. [0045]; (The art teaches a methodology that examines network status output (e.g., netstat) collected periodically, e.g., every 15 minutes for one week from each server in an enterprise data center (i.e., the netstat is collected automatically). For each pair of machines, a record is obtained to whether or not there exists a dependency, e.g., as indicated by an active socket or middleware dependency between the machines. Example of netstat include but are not limited to TCP, port number, IP address, etc, (As shown in Table 2)));  
providing a machine learning (Parag. [0104]; using machine learning) based discovery of a plurality of applications spanning across said plurality of diverse components in said computing environment (Parag. [0046-0047], Parag. [0104], and Fig. 3; (The art teaches migrating each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication. In an ideal setup, all dependent VMs would be located in the same server rack)); and 
the computing environment is a virtual computing environment (Parag. [0001] and Parag. [0076]; (The art teaches data center migration and application discovery. The art further discloses discovering one or more properties and dependencies of virtual machines)).
Bai doesn’t explicitly disclose creating a software defined network based upon application boundary endpoints, utilizing vector encoding in association with said application boundary endpoints based on communication patterns between said application boundary endpoints, wherein each of said plurality of application boundary endpoints are treated as individual dimensions, wherein each of said plurality of application boundary endpoints are treated as a point in a multi-dimensional Euclidean space and coordinates of each of said plurality of application boundary endpoints is derived from said vector encoding, said computer-implemented method for automated application discovery in said virtual computing environment enabling said automated application discovery in said virtual computing environment while reducing reliance upon an Information Technology (IT) administrator, to manually monitor and register said plurality of diverse components in said computing environment for applications monitoring and tracking. 
	However, Malboubi discloses creating a software defined network based upon application boundary endpoints (i.e., virtual machine, as being defined by the applicant), utilizing vector encoding in association with said application boundary endpoints based on communication patterns between said application boundary endpoints, wherein each of said plurality of application boundary endpoints are treated as individual dimensions (Parag. [0013-0016], Parag. [0069-0070], and Parag. [0113-0114]; (The art teaches that in software-defined networks (SDNs), user-defined flow-aggregated measurements can be provided by installing flow-table/ternary content addressable memory (TCAM) rules on SDN-enabled switches and routers (e.g., using counters associated with TCAM/flow-table rules). Accordingly, a compressed set of informative flow-aggregated measurements can be provided which can lead to a relatively more desirable flow-size estimation accuracy via the application of network inference techniques. The art teaches that the size (e.g., volume) of a flow (e.g., an origin-destination flow (ODF)) also can be defined as the number of packets or bytes of a flow over a particular period of time. Fine-grained flow-size measurement and estimation can be a significant problem in network monitoring which can provide desired (e.g., essential) information for different network applications, including network design, operation and management, and security. Flow size estimation can be desirable in many networking applications. There typically are two main approaches for flow size measurement and estimation.  In one approach, direct flow size measurements, such as NetFlow and sFlow, can offer relatively fine-grained flow size estimates. In another approach, there are flow-size estimation techniques where the size of flows can be estimated using a set of link-loads or flow-aggregated measurements. In networking, this problem is known as Traffic Matrix (TM) estimation. Further the art teaches a function g(X) (e.g., of the function component 306) can be used (e.g., applied) by the estimator component to determine (e.g., compute) an estimate of the flow-size of a VM as a function of the set of parameters, as denoted by vector X, and wherein the variable thr can be thresholds (e.g., flow-size thresholds) used by the assignment management component to appropriately classify the flow-size estimate of the VM (and thus, classify the VM) into the corresponding class or sub-group of the L classes or sub-groups to which the flow size and associated VM belong, based at least in part on the thresholds. The assignment management component 136 can incorporate flow-size estimates associated with VMs (e.g., 130, 132, 134, .  . . ), which have been determined using the function g(X), into network inference problems to facilitate improving the flow-size estimation accuracy associated with VMs. For instance, consider a traffic matrix completion problem where matrix Z can represent the flow sizes of VMs (e.g., all VMs) to each other and a subset of the entries of the matrix Z can be directly measured; this subset of entries can be denoted by matrix B, where not-measured entries or missed entries can be set to zero. Given matrix B, the goal in matrix completion techniques can be to estimate the not-measured entries or missed entries of the matrix Z. i.e., the applicant discloses in the specification requiring a datacenter network flow information and their endpoints (i.e., VMs) in order to affect the machine learning principles of the invention; and the netflow information is provided to the application discovery engine for processing; the flow information is sourced from, for example, NetFlow. Also, clustering algorithms are applied to group (i.e., classify) endpoints (i.e., VMs))), wherein each of said plurality of application boundary endpoints are treated as a point in a multi-dimensional Euclidean space and coordinates of each of said plurality of application boundary endpoints is derived from said vector encoding (The art teaches in Parag. [0113] that the assignment management component 136 can incorporate flow-size estimates associated with VMs (e.g., 130, 132, 134, . . . ), which have been determined using the function g(X), into network inference problems to facilitate improving the flow-size estimation accuracy associated with VMs. For instance, consider a traffic matrix completion problem where matrix Z can represent the flow sizes of VMs (e.g., all VMs) to each other and a subset of the entries of the matrix Z can be directly measured. The art teaches in Parag. [0014] that One approach that the assignment management component 136 can employ to estimate un-observed entries (e.g., not-measured or missed entries) of the matrix Z can be to decompose the matrix Z and re-write or modify the matrix Z to be Z=LR.sup.T and solve the following optimization problem of Equation (3) below, wherein A can be a binary matrix wherein its ones show measured entries of Z and its zeros show not-measured entries of Z. In this Equation (3), ∥.∥.sub.F can be the Frobenius norm (i.e., also known as Euclidean Norm), T can be the transpose operator, and λ can be a non-negative constant value. It is noted, without loss of generality, that it can be assumed that Z is an (n×n) matrix, wherein n can be virtually any desired positive number. i.e., The Frobenius norm, sometimes also called the Euclidean norm  is matrix norm of an 
    PNG
    media_image1.png
    14
    30
    media_image1.png
    Greyscale
 matrix 
    PNG
    media_image2.png
    14
    9
    media_image2.png
    Greyscale
 defined as the square root of the sum of the absolute squares of its elements. The Frobenius norm can also be considered as a vector norm).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the discovery process taught by Bai to incorporate the function to implement a matrix which represent the flow sizes of VMs (e.g., all VMs) to each other taught by Malboubi. This would be convenient for providing knowledge of flow sizes with regard to traffic being communicated in the network that is desirable for a number of reasons.  For instance, flow size measurement and estimation can be desirable in network monitoring, which can provide desired (e.g., useful) information for different applications, including network design, operation and management of the network, and/or security of the network (Parag. [0002]).
		Sullivan discloses that said computer-implemented method for automated application discovery in said computing environment enabling said automated application discovery in said computing environment while reducing reliance upon an Information Technology (IT) administrator, to manually monitor and register said plurality of diverse components in said computing environment for applications monitoring and tracking (Parag. [0065], Parag. [0076], and Parag. [0081-0083]; (The art teaches that a network management system provides the ability to inventory and monitor an entire network, operate an IT help desk for the enterprise, troubleshoot the local network, report on network assets and performance, as well as provide the ability to obtain desired products for the network and its components (e.g., computer software, printing supplies), all through a simple one-click management interface. The network management system integrates automated software discovery, which includes automated discovery of assets that are installable on a computer such as software, services and hot fixes. During the hardware discovery process, if the class of asset supports interrogation of installed assets such as software/hot fixes and/or services, they are automatically collected and automatically associated with this asset and other assets that use similar software/hot fixes/services. The network management system includes many useful initial reports that work with zero additional configuration needed by the IT administrator (i.e. reducing reliance upon an IT administrator). These reports may be augmented or adjusted if the IT administrator desires)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bai in view of Malboubi to incorporate the teaching of Sullivan. This would be convenient for a marketing system and method which provides readily accessible data relating to IT consumers and direct access to those consumers throughout the life cycle of a product offering; and for substantially eliminating or reducing disadvantages associated with previously developed IT device marketing systems and methods (Parag. [0006-0007]). 

Claim 2. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 1,  
Bai further discloses wherein said machine learning (Parag. [0104]; using machine learning) based discovery of said plurality of applications, comprises: associating workload information in said plurality of components with said netflow information of a plurality of components and generating a communication graph of said plurality of applications of said computing network environment (Parag. [0045-0046] and Fig. 3; (The art teaches a methodology that examines network status output (e.g., netstat) collected periodically, e.g., every 15 minutes for one week from each server in an enterprise data center (i.e., the netstat is collected automatically). For each pair of machines, a record is obtained to whether or not there exists a dependency, e.g., as indicated by an active socket or middleware dependency between the machines. Example of netstat include but are not limited to TCP, port number, IP address, etc, (As shown in Table 2. The art also teaches adding a score that represents the score of the strength of the dependency. To rank the strength of each dependency, various factors are taken into consideration. For example, an active socket that is open for long periods of time likely indicates a higher dependence than one that closes immediately. The number of active sockets between machines and the traffic exchanged are also factored in the scoring. The art also teaches that the dependency is represented using a dependency graph between servers, weighted by strength. FIG. 3 shows an example of a data center's resulting graph where each node represents a server and each edge is weighted by the strength of the dependency between the two endpoints (e.g., shown by the thickness of the edges in the figure))).  

Claim 3. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 2,  
		Bai further discloses wherein said machine learning (Parag. [0104]; using machine learning) based discovery of a plurality of applications further comprises: clustering said plurality of applications accessing common components of said computing network environment (Parag. [0101-0102]; (The art teaches that with defined server groups, each group has high intra dependency with similar platform/application types; and to find the best practical business application groups, each of which has high functional similarity based on the system property discovery including network ports/sockets, traffic flows, applications, and resource usages over time, as well as the business application)).   

Claim 4. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 3, 
		Bai further discloses wherein said machine learning (Parag. [0104]; using machine learning) based discovery of a plurality of applications further comprises: determining the boundaries of each of said plurality of applications in said computing environment (Parag. [0026] and Parag. [0047]; (The art teaches that the he process considers details about discovered, existing site source data, including servers, their connections, communication patterns, running applications (i.e., application running on servers are monitored); and each server has a limited capacity that is considered)).  

Claim 5. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 4,  
		Bai further discloses wherein said machine learning (Parag. [0104]; using machine learning) based discovery of a plurality of applications further comprises: 30segregating the endpoints with said plurality of applications into multiple tiers based on similarity pattern detected of hosted endpoints of said plurality of applications of said computing environment (Parag. [0100-0101] and Fig. 3; (The art teaches discovering computing resources from usually extremely complex environment to migrate, and group similar servers that should be migrated together with network and application affinity, and finally create wave plans based on the server groups. The art teaches that with defined server groups, each group has high intra dependency with similar platform/application types (i.e., server that don’t have similarities are not going to be grouped together). Fig. 3 discloses different group that are separate)).    

Claim 6. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 3,    
		Bai further discloses wherein said clustering of said plurality of applications further comprises: performing a vectorization of said endpoints to create an adjacency matrix of an endpoint communication graph (Parag. [0048] and Parag. [0104]; (The art teaches that vectorization is utilized in determining the clusters of nodes with the highest dependencies. Further, the art teaches using spectral clustering that represents a set of techniques which rely on the eigen-structure of a similarity matrix to partition points into disjoint clusters with points in the same cluster having high similarity and points in different clusters having low similarity)).   

Claim 7. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 6,  
Bai further discloses wherein for every N endpoint a N*N adjacency matrix is generated and wherein each row of said matrix corresponds to an endpoint is a vector representation of said endpoint in N- dimensional space (Parag. [0048] and Parag. [0104]; (The art teaches that vectorization is utilized in determining the clusters of nodes with the highest dependencies. Further, the art teaches using spectral clustering that represents a set of techniques which rely on the eigen-structure of a similarity matrix to partition points into disjoint clusters with points in the same cluster having high similarity and points in different clusters having low similarity)).  
 
Claim 8. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 7, 
Bai further discloses wherein said clustering of said plurality of applications further comprises dimensionally reducing the matrix of said plurality of applications using value decomposition to reduce the number of dimensions of said endpoints to be processed (Parag. [0048] and Parag. [0104]; (The art teaches using spectral clustering that represents a set of techniques which rely on the eigen-structure (i.e., eigenvalue of the matrix) of a similarity matrix to partition points (i.e., the points are reduced) into disjoint clusters with points in the same cluster having high similarity and points in different clusters having low similarity)).  
  
Claim 10. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 6,  
		Bai further discloses wherein said endpoints hosting and accessing similar ports of said components are deemed to be part of the same tier (Parag. [0102] and Fig. 3; (The art teaches a methodology to find the best practical business application groups, each of which has high functional similarity based on the system property discovery including network ports/sockets. Through domain experience, a methodology categorizes the system properties of each server, and assign weights to particular sections of the system properties. Through this weighting process a methodology reduces the number of servers that are in a similarity group. Then using patterns of server communication and business application signatures, server groups are proposed)).  

Claim 11. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 10,   
Bai further discloses the computer-implemented method further comprising: associating network identifiers of said features of said components of said computing environment to said communication flow information (Parag. [0045]; (The art teaches a methodology that examines network status output (e.g., netstat) collected periodically, e.g., every 15 minutes for one week from each server in an enterprise data center (i.e., the netstat is collected automatically). For each pair of machines, a record is obtained to whether or not there exists a dependency, e.g., as indicated by an active socket or middleware dependency between the machines. Example of netstat include but are not limited to TCP, port number, IP address (i.e., network identifier), etc, (As shown in Table 2))). 
		Bai further discloses the computer- implemented method of Claim 10 further comprising: automatically providing said results for said automated analysis of said features of said components of said computing environment without requiring intervention by a system administrator (Parag. [0075] and Parag. [0104]; (The art teaches that the methodologies used provide for an automated solution for discovering communication and network dependencies. Further, the art teaches that spectral clustering and path-based clustering are related clustering approaches in the domain of machine learning and pattern recognition)).  

Claim 12. 	Bai discloses a computer-implemented method for automatically discovering applications in an agentless plurality of diverse components in a computing environment (Parag. [0001] and Parag. [0007]) said method comprising: 
		automatically generating component flow data (Parag. [0045]; (The art teaches a methodology that examines network status output (e.g., netstat) collected periodically, e.g., every 15 minutes for one week from each server in an enterprise data center (i.e., the netstat is collected automatically). For each pair of machines, a record is obtained to whether or not there exists a dependency, e.g., as indicated by an active socket or middleware dependency between the machines. Example of netstat include but are not limited to TCP, port number, IP address, etc, (As shown in Table 2))); 
		automatically enriching said flow data with workload information pertaining to said plurality of diverse components to generate a connectivity graph wherein said connectivity graph includes one or more weakly connected components (Parag. [0045-0046] and Fig. 3; (The art teaches adding a score that represents the score of the strength of the dependency. To rank the strength of each dependency, various factors are taken into consideration. For example, an active socket that is open for long periods of time likely indicates a higher dependence than one that closes immediately. The number of active sockets between machines and the traffic exchanged are also factored in the scoring. The art also teaches that the dependency is represented using a dependency graph between servers, weighted by strength. FIG. 3 shows an example of a data center's resulting graph where each node represents a server and each edge is weighted by the strength of the dependency between the two endpoints (e.g., shown by the thickness of the edges in the figure) (i.e., a thin edge shows a weak connection of endpoints))); 
		generating applications spanning across said plurality of diverse components. providing said results for said automated analysis of said features of said components (Parag. [0046-0047] and Fig. 3; (The art teaches migrating each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication. In an ideal setup, all dependent VMs would be located in the same server rack)).  
		Bai doesn’t explicitly disclose creating a software defined network based upon application boundary endpoints, utilizing vector encoding in association with said application boundary endpoints based on communication patterns between said application boundary endpoints, wherein each of said plurality of application boundary endpoints are treated as individual dimensions, wherein each of said plurality of application boundary endpoints are treated as a point in a multi-dimensional Euclidean space and coordinates of each of said plurality of application boundary endpoints is derived from said vector encoding, said computer-implemented method for automatically discovering applications in said agentless plurality of diverse components in said computing environment enabling automatic application discovery in said computing environment while reducing reliance upon an Information Technology (IT) administrator, to manually monitor and register said plurality of diverse components in said computing environment for applications monitoring and tracking. 
		However, Malboubi discloses creating a software defined network based upon application boundary endpoints (i.e., virtual machine, as being defined by the applicant), utilizing vector encoding in association with said application boundary endpoints based on communication patterns between said application boundary endpoints, wherein each of said plurality of application boundary endpoints are treated as individual dimensions (Parag. [0013-0016], Parag. [0069-0070], and Parag. [0113-0114]; (The art teaches that in software-defined networks (SDNs), user-defined flow-aggregated measurements can be provided by installing flow-table/ternary content addressable memory (TCAM) rules on SDN-enabled switches and routers (e.g., using counters associated with TCAM/flow-table rules). Accordingly, a compressed set of informative flow-aggregated measurements can be provided which can lead to a relatively more desirable flow-size estimation accuracy via the application of network inference techniques. The art teaches that the size (e.g., volume) of a flow (e.g., an origin-destination flow (ODF)) also can be defined as the number of packets or bytes of a flow over a particular period of time. Fine-grained flow-size measurement and estimation can be a significant problem in network monitoring which can provide desired (e.g., essential) information for different network applications, including network design, operation and management, and security. Flow size estimation can be desirable in many networking applications. There typically are two main approaches for flow size measurement and estimation.  In one approach, direct flow size measurements, such as NetFlow and sFlow, can offer relatively fine-grained flow size estimates. In another approach, there are flow-size estimation techniques where the size of flows can be estimated using a set of link-loads or flow-aggregated measurements. In networking, this problem is known as Traffic Matrix (TM) estimation. Further the art teaches a function g(X) (e.g., of the function component 306) can be used (e.g., applied) by the estimator component to determine (e.g., compute) an estimate of the flow-size of a VM as a function of the set of parameters, as denoted by vector X, and wherein the variable thr can be thresholds (e.g., flow-size thresholds) used by the assignment management component to appropriately classify the flow-size estimate of the VM (and thus, classify the VM) into the corresponding class or sub-group of the L classes or sub-groups to which the flow size and associated VM belong, based at least in part on the thresholds. The assignment management component 136 can incorporate flow-size estimates associated with VMs (e.g., 130, 132, 134, .  . . ), which have been determined using the function g(X), into network inference problems to facilitate improving the flow-size estimation accuracy associated with VMs. For instance, consider a traffic matrix completion problem where matrix Z can represent the flow sizes of VMs (e.g., all VMs) to each other and a subset of the entries of the matrix Z can be directly measured; this subset of entries can be denoted by matrix B, where not-measured entries or missed entries can be set to zero. Given matrix B, the goal in matrix completion techniques can be to estimate the not-measured entries or missed entries of the matrix Z. i.e., the applicant discloses in the specification requiring a datacenter network flow information and their endpoints (i.e., VMs) in order to affect the machine learning principles of the invention; and the netflow information is provided to the application discovery engine for processing; the flow information is sourced from, for example, NetFlow. Also, clustering algorithms are applied to group (i.e., classify) endpoints (i.e., VMs))), wherein each of said plurality of application boundary endpoints are treated as a point in a multi-dimensional Euclidean space and coordinates of each of said plurality of application boundary endpoints is derived from said vector encoding (The art teaches in Parag. [0113] that the assignment management component 136 can incorporate flow-size estimates associated with VMs (e.g., 130, 132, 134, . . . ), which have been determined using the function g(X), into network inference problems to facilitate improving the flow-size estimation accuracy associated with VMs. For instance, consider a traffic matrix completion problem where matrix Z can represent the flow sizes of VMs (e.g., all VMs) to each other and a subset of the entries of the matrix Z can be directly measured. The art teaches in Parag. [0014] that One approach that the assignment management component 136 can employ to estimate un-observed entries (e.g., not-measured or missed entries) of the matrix Z can be to decompose the matrix Z and re-write or modify the matrix Z to be Z=LR.sup.T and solve the following optimization problem of Equation (3) below, wherein A can be a binary matrix wherein its ones show measured entries of Z and its zeros show not-measured entries of Z. In this Equation (3), ∥.∥.sub.F can be the Frobenius norm (i.e., also known as Euclidean Norm), T can be the transpose operator, and λ can be a non-negative constant value. It is noted, without loss of generality, that it can be assumed that Z is an (n×n) matrix, wherein n can be virtually any desired positive number. i.e., The Frobenius norm, sometimes also called the Euclidean norm  is matrix norm of an 
    PNG
    media_image1.png
    14
    30
    media_image1.png
    Greyscale
 matrix 
    PNG
    media_image2.png
    14
    9
    media_image2.png
    Greyscale
 defined as the square root of the sum of the absolute squares of its elements. The Frobenius norm can also be considered as a vector norm).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the discovery process taught by Bai to incorporate the function to implement a matrix which represent the flow sizes of VMs (e.g., all VMs) to each other taught by Malboubi. This would be convenient for providing knowledge of flow sizes with regard to traffic being communicated in the network that is desirable for a number of reasons.  For instance, flow size measurement and estimation can be desirable in network monitoring, which can provide desired (e.g., useful) information for different applications, including network design, operation and management of the network, and/or security of the network (Parag. [0002]).
		Sullivan discloses that said computer-implemented method for automatically discovering applications in said agentless plurality of diverse components in said computing environment enabling automatic application discovery in said computing environment while reducing reliance upon an Information Technology (IT) administrator, to manually monitor and register said plurality of diverse components in said computing environment for applications monitoring and tracking (Parag. [0065], Parag. [0076], and Parag. [0081-0083]; (The art teaches that a network management system provides the ability to inventory and monitor an entire network, operate an IT help desk for the enterprise, troubleshoot the local network, report on network assets and performance, as well as provide the ability to obtain desired products for the network and its components (e.g., computer software, printing supplies), all through a simple one-click management interface. The network management system integrates automated software discovery, which includes automated discovery of assets that are installable on a computer such as software, services and hot fixes. During the hardware discovery process, if the class of asset supports interrogation of installed assets such as software/hot fixes and/or services, they are automatically collected and automatically associated with this asset and other assets that use similar software/hot fixes/services. The network management system includes many useful initial reports that work with zero additional configuration needed by the IT administrator (i.e. reducing reliance upon an IT administrator). These reports may be augmented or adjusted if the IT administrator desires)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bai in view of Malboubi to incorporate the teaching of Sullivan. This would be convenient for a marketing system and method which provides readily accessible data relating to IT consumers and direct access to those consumers throughout the life cycle of a product offering; and for substantially eliminating or reducing disadvantages associated with previously developed IT device marketing systems and methods (Parag. [0006-0007]). 
 
Claim 13. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 12,  
Bai further discloses the computer-implemented method further comprising: utilizing machine learning clustering (Parag. [0104]; using machine learning) and outlier detection based on statistics measures to detect boundaries of said plurality of applications (Parag. [0045] and Fig. 3; (The art teaches a methodology that examines network status output (e.g., netstat) collected periodically, e.g., every 15 minutes for one week from each server in an enterprise data center (i.e., the netstat is collected automatically). For each pair of machines, a record is obtained to whether or not there exists a dependency, e.g., as indicated by an active socket or middleware dependency between the machines. Example of netstat include but are not limited to TCP, port number, IP address, etc, (As shown in Table 2))).   
Claim 14. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 13, 
Bai further discloses the computer-implemented method further comprising Generating said boundaries with said plurality of applications based on similarities in the pattern of host service endpoints and access service endpoints of said components to generate tiers of said plurality of applications of said computing environment (Parag. [0005], Parag. [0042], Parag. [0101-0102], and Fig. 3; (The art teaches clustering the virtual machines based on network dependencies of the servers mapped to the virtual machines. For servers that are migrating to a VM to be placed on a bare metal server, a VM to physical host placement strategy should be designed to minimize the amount of resources and overhead used in the target to effectively minimize operational costs while maximizing performance. Individual servers are often components of a service made up of servers running applications for a larger software function. As a result, these servers have strong dependencies on each other, and their target VMs should be placed near each other in the Cloud to minimize communication latency and achieve better performance. The art also teaches that with defined server groups, each group has high intra dependency with similar platform/application types; and to find the best practical business application groups, each of which has high functional similarity based on the system property discovery including network ports/sockets, traffic flows, applications, and resource usages over time, as well as the business application))   

Claim 15. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 12,   
		Bai further discloses wherein said machine learning cluster and outlier detection further comprises data normalization of to filter out said flow data (Parag. [0104]; (The art teaches that spectral clustering and path-based clustering are related clustering approaches in the domain of machine learning and pattern recognition, they have demonstrated great performance on some clustering tasks, which involve highly non-linear and elongated clusters, as well as compact clusters. A known technique includes a path-based algorithm for spectral cluster generation, defining a robust similarity measure that reduces the effects of noise and outliers in the data (i.e., filtering out the data))).   

Claim 16. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 15, 
		Bai further discloses wherein said machine learning cluster and outlier detection further comprises an application disconnection component for processing said normalized flow data to identify weakly connected components in said computing environment (Parag. [0104]; (The art teaches that spectral clustering and path-based clustering are related clustering approaches in the domain of machine learning and pattern recognition, they have demonstrated great performance on some clustering tasks, which involve highly non-linear and elongated clusters, as well as compact clusters. A known technique includes a path-based algorithm for spectral cluster generation, defining a robust similarity measure that reduces the effects of noise and outliers in the data, and key challenges with spectral clustering are that one needs to know how many clusters one is looking for, be able to ignore the outliers that are in no group at all, and tolerate multiplicity for elements that may be in more than one group (i.e., weakly connected components are identified))).   

Claim 17. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 16,  
		Bai further discloses wherein said outlier detection detects said application outliers based on a number of incoming connections and a number of outgoing connections of said workload of said plurality of components in said computing environment (Parag. [0026], Parag. [0045-0046], and Parag. [0104]; (The art teaches that the process considers details about discovered, existing site source data, including servers, their connections, communication patterns, running applications etc., To rank the strength of each dependency, various factors are taken into consideration. For example, an active socket that is open for long periods of time likely indicates a higher dependence than one that closes immediately. The number of active sockets between machines and the traffic exchanged are also factored in the scoring. The art also teaches that the known technique includes a path-based algorithm (i.e., connections) for spectral cluster generation, defining a robust similarity measure that reduces the effects of noise and outliers in the data)).   

Claim 18. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 17, 
Bai further discloses wherein said machine learning clustering (Parag. [0104]; machine learning) component comprises taking connected graph components and generating cluster of workloads of said components and wherein each cluster contains workloads of similar pattern (Parag. [0045-0046], Parag. [0102], and Fig. 3; (The art teaches that groups are based on similarities. The art teaches adding a score that represents the score of the strength of the dependency. To rank the strength of each dependency, various factors are taken into consideration. For example, an active socket that is open for long periods of time likely indicates a higher dependence than one that closes immediately. The number of active sockets between machines and the traffic exchanged are also factored in the scoring. The art also teaches that the dependency is represented using a dependency graph between servers, weighted by strength. FIG. 3 shows an example of a data center's resulting graph where each node represents a server and each edge is weighted by the strength of the dependency between the two endpoints)).   

Claim 19. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 17, 
Bai further discloses wherein said machine learning clustering component creates an adjacency matrix graph of said workloads and wherein said connection matrix in N dimension space with each of said workloads representing said dimension and each row of said matrix representing said point in said N dimension space (Parag. [0048] and Parag. [0104]; (The art teaches that vectorization is utilized in determining the clusters of nodes with the highest dependencies. Further, the art teaches using spectral clustering that represents a set of techniques which rely on the eigen-structure of a similarity matrix to partition points into disjoint clusters with points in the same cluster having high similarity and points in different clusters having low similarity)).    

Claim 20. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 12, 
Bai further discloses further comprising: Tier discovery for creating boundaries within each of said plurality of applications based on similarities in the pattern of hosted service endpoints and accessed service endpoints of said workloads in said components in said computing environment (Parag. [0101-0102]; (The art teaches that with defined server groups, each group has high intra dependency with similar platform/application types; and to find the best practical business application groups, each of which has high functional similarity based on the system property discovery including network ports/sockets, traffic flows, applications, and resource usages over time, as well as the business application)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (Pub. No. US 2016/0094477), hereinafter Bai, in view of Malboubi et al. (Pub. No. US 2019/0171474), hereinafter Malboubi, in view of Sullivan et al. (Pub. No. US 2011/0145056), hereinafter Sullivan, and in view of Lora (Lora, Principal-component-analysis-for-dimentionality-reduction). 

Claim 9. 	Bai in view of Malboubi and Sullivan discloses the computer-implemented method of Claim 8,  
The combination doesn’t explicitly disclose wherein said dimensional reduction further comprises generating a cumulative variance ratio as a fraction of the number of dimensions to change the optimal number of dimensions to reduce.  
However, Lora discloses wherein said dimensional reduction further comprises generating a cumulative variance ratio as a fraction of the number of dimensions to change the optimal number of dimensions to reduce (Page 7/13, “Total and Explained Variance;” (The art teaches that in order to reduce the dimensionality of dataset by compressing it onto a new feature subspace, only select the subset of the eigenvectors (principal components) that contains most of the information (variance). The eigenvalues define the magnitude of the eigenvectors, so the eigenvalues are sorted by decreasing magnitude; and the top k eigenvectors are chosen based on their corresponding eigenvalues; however, before collecting those k most informative eigenvectors, variance explained ratios of the eigenvalues is plotted. The variance explained ratio of an eigenvalue is simply the fraction of an eigenvalue and the total sum of the eigenvalues)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Lora. This would be convenient for reducing the complexity of a model and avoiding overfitting (Page 1/13 “Dimensionality reduction”).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WolframMathworld (NPL, 2019) (The Frobenius norm, sometimes also called the Euclidean norm (a term unfortunately also used for the vector 
    PNG
    media_image3.png
    17
    14
    media_image3.png
    Greyscale
-norm), is matrix norm of an 
    PNG
    media_image1.png
    14
    30
    media_image1.png
    Greyscale
 matrix 
    PNG
    media_image2.png
    14
    9
    media_image2.png
    Greyscale
 defined as the square root of the sum of the absolute squares of its elements, The Frobenius norm of a matrix 
    PNG
    media_image4.png
    14
    12
    media_image4.png
    Greyscale
 is implemented as Norm[m, "Frobenius"] and of a vector 
    PNG
    media_image5.png
    14
    7
    media_image5.png
    Greyscale
 as Norm[v, "Frobenius"]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442
 
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442